Case 5:20-cv-02225-CAS-JC Document18 Filed 12/07/20 Page1of16 Page ID #:158

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘QO’
Case No. 5:20-cv-02225-CAS-JCx Date December 7, 2020
Title ICON DESERT LOGISTICS, ET AL. V. CITY OF BLYTHE POLICE
DEPT., ET AL

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Laura Elias N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Ali Sachani Kayleigh Anderson

Proceedings: DEFENDANTS MOTION TO DISMISS PORTIONS OF THE
SECOND AMENDED COMPLAINT (Dkt. [1-1], filed October 22,
2020)

1. INTRODUCTION

This action concerns a June 14, 2018 raid by officers from the City of Blythe Police
Department and the County of Riverside Sheriff's Department at Plaintiff Icon Desert
Logistics’ (“Icon”) facility for cultivating medical marijuana, located at 401 W. Barnard
St. in Blythe, California.

On June 18, 2019, plaintiffs Icon, Thomas Lawson, Xiaotong Liu, and Keyao Yu
filed this action in the Superior Court for the County of Riverside. Dkt. 1. On September
24, 2020, plaintiffs filed the operative second amended complaint against defendants the
City of Blythe and the County of Riverside (“the municipal defendants”); Doe Moreno and
Doe Hedges, both sued fictitiously (the “officer defendants”); and Does 1-250, asserting
federal claims for the first time. Dkt 1-1 (“SAC”). The second amended complaint alleges
claims for: (1) violation of plaintiffs’ federal constitutional rights to be free from
unreasonable searches and seizures (against the officer defendants, and the unnamed Doe
defendants); (2) violation of the Bane Civil Rights Act, Cal. Civ. Code § 52.1 (against all
defendants); (3) municipal liability for violation of federal constitutional rights, pursuant
to 24 U.S.C. § 1983 (against the municipal defendants); (4) trespass (against all
defendants); and (5) equitable, injunctive, and declaratory relief (against all defendants).
Id. The municipal defendants removed this action to this Court on October 22, 2020. Dkt.
1.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 16
Case 5:20-cv-02225-CAS-JC Document18 Filed 12/07/20 Page 2of16 Page ID #:159

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘QO’
Case No. 5:20-cv-02225-CAS-JCx Date December 7, 2020
Title ICON DESERT LOGISTICS, ET AL. V. CITY OF BLYTHE POLICE
DEPT., ET AL

 

On October 22, 2020, the municipal defendants filed the instant motion to dismiss
plaintiffs’ second, third, and fifth claims for relief, pursuant to Federal Rule of Civil
Procedure 12(b)(6). Dkt. 5 (“Mot.”). On November 16, 2020, plaintiffs filed an
opposition, Dkt. 12 (“Opp.”), and a request for judicial notice. Dkt. 13 (“RJN”). On
November 19, 2020 the municipal defendants filed a reply. Dkt. 14. (“Reply”).

Having carefully considered the parties’ arguments, the Court finds and concludes
as follows.

Il. BACKGROUND
Plaintiffs allege the following facts in the operative second amended complaint.
A. The Parties

Icon is a California non-profit mutual benefit corporation formed to facilitate
transactions between members who collectively legally possess and cultivate medical
marijuana pursuant to California law. SAC § 3. Lawson 1s Icon’s chief executive officer
and sole officer, director, and shareholder. Id. §{ 4. Liu and Yu are co-owners of the
property located at 401 Barnard Street, Blythe, CA 92225 where Icon conducts business
(the “Property”). Id. {| 4-6.

The municipal defendants, the City of Blythe and the County of Riverside, are
government entities located in the state of California. Id. {| 7-8. Plaintiffs allege that Doe
Moreno, who is sued fictitiously, is a sheriff's deputy employed by the County of
Riverside. Id. §§ 10-11. Plaintiffs likewise allege that Doe Hedges, who is sued
fictitiously, is a police officer employed by the City of Blythe. Id. §j 14-15.

B. The June 14, 2018 Raid

Icon was recognized by the state of California as a medical marijuana non-profit
mutual benefit corporation in 2017 and plaintiffs Liu and Yu purchased the Property in
2018. Id. 9] 25, 27. In approximately 2018, plaintiffs reached an agreement to collectively
occupy and control the Property and began cultivating cannabis at the Property. Id. § 28.
Plaintiffs allege that at that time, they possessed all necessary permits and licenses to
cultivate cannabis at the property. Id. 26.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 16
Case 5:20-cv-02225-CAS-JC Document18 Filed 12/07/20 Page 3o0f16 Page ID #:160

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘QO’
Case No. 5:20-cv-02225-CAS-JCx Date December 7, 2020
Title ICON DESERT LOGISTICS, ET AL. V. CITY OF BLYTHE POLICE
DEPT., ET AL

 

Plaintiffs allege that on or about June 14, 2018, approximately a dozen police
officers, including the officer defendants, conducted a raid of Icon’s collective without a
validly-executed search warrant. Id. §{ 29-30. The raid was conducted by officers from
the City of Blythe Police Department, the County of Riverside Sheriff's Department, and
a Special Weapons and Tactics (“SWAT”) team, with law enforcement helicopter support.
Id. { 29. Icon employee Austin Richotte (“Richotte”) was present at the Property at the
time of the raid. Id. § 30. The officer defendants approached Richotte and falsely claimed
that they had a validly-executed warrant to search the Property but refused to display the
warrant to Richotte. Id. Plaintiffs allege that the “overwhelming” police presence during
the raid was designed to intimidate Richotte into allowing defendants to gain access to
Icon’s collective, without consent and without a valid warrant or probable cause. Id. 4
30, 32-33.

During the raid, the police officers directed Richotte to destroy the cannabis plants
being cultivated at the property, under threat of arrest. Id. § 34. Further, the officers
conducting the raid confiscated a group of plaintiffs’ documents containing Icon’s policies
and procedures. Id. Plaintiffs subsequently complied with the order to destroy the cannabis
plants being cultivated at the property, which plaintiffs estimate resulted in a loss of in
excess of $500,000. Id. § 35.

On June 14, 2018 plaintiffs applied for a variance allowing them to cultivate
cannabis at the property, in anticipation of potential future unlawful searches of the Icon
collective if no variance was granted. Id. § 37. On June 19, 2018, defendants ordered
plaintiffs to demolish the Property. Id. { 36. The demolition order remains in effect. Id.
Lawson represented Icon at a hearing regarding the variance held on November 13, 2018,
at which Lawson was not permitted to submit any evidence and the variance was
“summarily denied.” Id. 4 38.

The municipal defendants did not discipline the officer defendants in connection
with the raid of Icon’s collective. Id. § 67. Plaintiffs further allege that the municipal
defendants have a policy, practice, or custom of employing and retaining as police officers
individuals whom the municipal defendants know or should know have propensities for
abusing their authority by failing to follow written law enforcement department policies.
Id. In addition, plaintiffs allege that the municipal defendants failed to adequately train
and supervise their police officers and deputy sheriffs, and by custom, policy, or practice

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 16
Case 5:20-cv-02225-CAS-JC Document18 Filed 12/07/20 Page 4of16 Page ID #:161

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘QO’
Case No. 5:20-cv-02225-CAS-JCx Date December 7, 2020
Title ICON DESERT LOGISTICS, ET AL. V. CITY OF BLYTHE POLICE
DEPT., ET AL

 

do not discipline their police officers and deputy sheriffs or properly investigate claims of
unlawful searches and seizures by those officers. Id.

Ill. LEGAL STANDARDS
A. Rule 12(b)(6)

A motion pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the claims asserted in a complaint. Under this Rule, a district court properly
dismisses a claim if “there is a ‘lack of a cognizable legal theory or the absence of sufficient
facts alleged under a cognizable legal theory.”” Conservation Force v. Salazar, 646 F.3d
1240, 1242 (9th Cir. 2011) (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699
(9th Cir. 1988)). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does
not need detailed factual allegations, a plaintiff's obligation to provide the ‘grounds’ of his
‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation
of the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 555 (2007) (internal citations omitted). “Factual allegations must be enough to
raise a right to relief above the speculative level.” Id. (internal citations omitted).

In considering a motion pursuant to Rule 12(b)(6), a court must accept as true all
material allegations in the complaint, as well as all reasonable inferences to be drawn from
them. Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). The complaint must be read in
the light most favorable to the nonmoving party. Sprewell v. Golden State Warriors, 266
F.3d 979, 988 (9th Cir. 2001). However, “a court considering a motion to dismiss can
choose to begin by identifying pleadings that, because they are no more than conclusions,
are not entitled to the assumption of truth. While legal conclusions can provide the
framework of a complaint, they must be supported by factual allegations.” Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009): see Moss v. United States Secret Service, 572 F.3d 962,
969 (9th Cir. 2009) (“[F]or a complaint to survive a motion to dismiss, the non-conclusory
“factual content,’ and reasonable inferences from that content, must be plausibly suggestive
of a claim entitling the plaintiff to relief.”). Ultimately, “[d]etermining whether a
complaint states a plausible claim for relief will . . . be a context-specific task that requires
the reviewing court to draw on its judicial experience and common sense.” Igbal, 556 U.S.
at 679.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 16
Case 5:20-cv-02225-CAS-JC Document18 Filed 12/07/20 Page5of16 Page ID #:162

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘QO’
Case No. 5:20-cv-02225-CAS-JCx Date December 7, 2020
Title ICON DESERT LOGISTICS, ET AL. V. CITY OF BLYTHE POLICE
DEPT., ET AL

 

Unless a court converts a Rule 12(b)(6) motion into a motion for summary judgment,
a court cannot consider material outside of the complaint (e.g., facts presented in briefs,
affidavits, or discovery materials). In re American Cont’! Corp./Lincoln Sav. & Loan Sec.
Litig., 102 F.3d 1524, 1537 (9th Cir. 1996), rev’d on other grounds sub nom Lexecon, Inc.
v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26 (1998). A court may, however,
consider exhibits submitted with or alleged in the complaint and matters that may be
judicially noticed pursuant to Federal Rule of Evidence 201. In re Silicon Graphics Inc.
Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999): Lee v. City of Los Angeles, 250 F.3d 668,
689 (9th Cir. 2001).

 

As a general rule, leave to amend a complaint which has been dismissed should be
freely granted. Fed. R. Civ. P. 15(a). However, leave to amend may be denied when “the
court determines that the allegation of other facts consistent with the challenged pleading
could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture Co.,
806 F.2d 1393, 1401 (9th Cir. 1986): see Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.
2000).

IV. DISCUSSION

The municipal defendants move to dismiss Lawson as a plaintiff for lack of Article
III standing and to dismiss plaintiffs’ claims for municipal liability pursuant to § 1983, for
violation of the Bane Act, and for injunctive and declaratory relief. The Court addresses
each claim in turn below.

A. Plaintiff Lawson’s Standing

Under Article III of the Constitution, the Court's jurisdiction over the case “depends
on the existence of a ‘case or controversy.’” GTE Cal., Inc. v. FCC, 39 F.3d 940, 945 (9th
Cir. 1994). A “case or controversy” exists only if a plaintiff has standing to bring the claim.
Nelson v. NASA, 530 F.3d 865, 873 (9th Cir. 2008), rev'd on other grounds, 131 S. Ct. 746
(2011). To establish standing, “a plaintiff must show (1) it has suffered an ‘injury in fact’
that is (a) concrete and particularized and (b) actual or imminent, not conjectural or
hypothetical; (2) the injury is fairly traceable to the challenged action of the defendant; and
(3) it is likely, as opposed to merely speculative, that their injury will be redressed by a
favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167,

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 16
Case 5:20-cv-02225-CAS-JC Document18 Filed 12/07/20 Page6of16 Page ID #:163

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘QO’
Case No. 5:20-cv-02225-CAS-JCx Date December 7, 2020
Title ICON DESERT LOGISTICS, ET AL. V. CITY OF BLYTHE POLICE
DEPT., ET AL

 

180-81 (2000): see also Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992): Nelson,
530 F.3d at 873.

 

The municipal defendants argue that plaintiff Lawson does not have standing to
bring his constitutional claims in federal court because the complaint does not allege that
he suffered any personal “injury in fact”, independent of the economic harm suffered by
Icon. Mot. at 3. Specifically, the municipal defendants contend that plaintiffs have not
alleged facts establishing that Lawson had a personal economic interest or other possessory
interest in the property, other than as the “sole director and sole shareholder” of Icon, or
that Lawson was present at the time of the raid. Id. As such, the municipal defendants
argue that plaintiffs have not sufficiently pled that Lawson suffered harm independent of
the harm experienced by Icon. Id. at 4. However, the complaint alleges that Lawson
possesses a personal economic interest both in Icon’s business—in which he is the sole
shareholder—and in the cannabis crop that plaintiffs were allegedly ordered to destroy.
SAC 49 4, 28, 35. Specifically, the complaint alleges that, in addition to Icon, plaintiffs
Lawson, Liu, and Yu each “occupied and controlled the Property” and that each of the
“Plaintiffs began to cultivate cannabis at the Property” in approximately 2018. Id. § 28.
Likewise, the complaint alleges that each of the plaintiffs complied with defendants’ order
to “destroy|] their harvest and cultivation of cannabis plants,” which the complaint alleges
caused plaintiffs a collective loss “in excess of $500,000.” Id. § 35 (emphasis added).
Those allegations are sufficient to demonstrate that Lawson has suffered a personal
economic injury.

As such, the municipal defendants’ motion to dismiss Lawson’s constitutional
claims for lack of standing is DENIED.

B. Failure to State a Claim
a. Monell Liability Under Section 1983

Plaintiffs allege that the municipal defendants and their employees and agents
violated their constitutional rights by conducting a raid of the Property without obtaining a
valid warrant, in violation of the Fourth and Fourteenth Amendments. SAC § 67. The
municipal defendants move to dismiss plaintiffs constitutional claim against them on the

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 16
Case 5:20-cv-02225-CAS-JC Document18 Filed 12/07/20 Page 7of16 Page ID #:164

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘QO’
Case No. 5:20-cv-02225-CAS-JCx Date December 7, 2020
Title ICON DESERT LOGISTICS, ET AL. V. CITY OF BLYTHE POLICE
DEPT., ET AL

 

grounds that plaintiffs have failed to state facts supporting liability under Monell v. Dep't
of Social Services of City of New York, 436 U.S. 658 (1978)."

To state a Section 1983 claim, a complaint must allege that a defendant, while acting
under color of state law, caused a deprivation of the plaintiff's federal rights. 42 U.S.C. §
1983; West v. Atkins, 487 U.S. 42, 48 (1988) (citations omitted); Taylor v. List, 880 F.2d
1040, 1045 (9th Cir. 1989) (citation omitted). A government entity may be held liable
under 42 U.S.C. § 1983 if a “policy, practice, or custom of the entity can be shown to be a
moving force behind a violation of constitutional rights.” Dougherty v. City of Covina, 654
F.3d 892, 900 (9th Cir. 2011) (citing Monell v. Dep't of Soc. Servs. Of the City of New
York, 436 U.S. 658, 694 (1978)). A policy or custom may be shown through: (1) “a
longstanding practice or custom, which constitutes the standard operating procedure” of
the municipality; (2) the decision of a municipal official who has “final policymaking

authority”; or (3) when an official with final decision-making authority ratifies the decision
of a subordinate. Avalos v. Baca, 596 F.3d 583, 587-88 (9th Cir. 2010).

 

There is no heightened pleading standard for Monell claims. Empress LLC v. City
& Cty. of San Francisco, 419 F.3d 1052, 1055 (9th Cir. 2005). However, as the Ninth
Circuit has explained, in order to withstand a Rule 12(b)(6) motion to dismiss, the
complaint “may not simply recite the elements of a cause of action, but must contain
sufficient allegations of underlying facts to give fair notice and to enable the opposing party
to defend itself effectively” and “must plausibly suggest an entitlement to relief, such that
it is not unfair to require the opposing party to be subjected to the expense of discovery and
continued litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir, 2011) (citing Iqbal, 556
U.S. at 680 and Twombly, 550 U.S. at 556); see also AE ex rel. Hernandez v. County of
Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (affirming that this standard governs Section
1983 claims against government entities).

 

 

The municipal defendants argue that the second amended complaint does not contain
facts that would demonstrate that the City or County maintains policies, customs, or

 

' Because the complaint does not allege that the municipal defendants are directly liable

pursuant to Section 1983, the Court does not address the municipal defendants’ argument
that any such claim must be dismissed because claims pursuant to Section 1983 cannot be
pursued against local government entities based solely on respondeat superior. Mot. at 4.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 16
Case 5:20-cv-02225-CAS-JC Document18 Filed 12/07/20 Page 8of16 Page ID #:165

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘QO’
Case No. 5:20-cv-02225-CAS-JCx Date December 7, 2020
Title ICON DESERT LOGISTICS, ET AL. V. CITY OF BLYTHE POLICE
DEPT., ET AL

 

practices that were the moving force behind the alleged violations of plaintiffs’
constitutional rights. Mot. at 5. In opposition, plaintiffs contend that the complaint “sets
forth numerous specific customs, policies or practices” including, for example, allegations
that the municipal defendants “employ[] and retain[] police officers with dangerous
propensities for abusing their authority and mistreating citizens,” inadequately train and
supervise officers with those characteristics, and maintain inadequate procedures for
supervising and controlling intentional misconduct by their officers. Opp’n at 6.

The Court concludes that none of plaintiffs’ allegations go beyond a recitation of the
elements of a cause of action based on an official policy, practice, or custom to allege any
underlying facts that would demonstrate that either or both of the municipal defendants
maintained such a policy or place the municipal defendants on notice of which policies or
practices are at issue. Plaintiffs’ allegations are limited to conclusory statements that the
municipal defendants collectively had a practice of employing officers with “propensities
for abusing their authority” and of inadequately training, supervising, and disciplining
those officers. SAC § 67. But those conclusory allegations are not supported by any
alleged facts. Plaintiffs do not, for example, plead any facts that identify which policies or
procedures it alleges are maintained by the City of Blythe, versus which policies and
procedures it alleges are maintained by Riverside County. Absent any factual allegations
that would identify which policies are allegedly operative at each of the municipal
defendants, the complaint does not sufficiently place the municipal defendants on notice
of plaintiffs’ claims, such that it would be fair to allow the litigation to proceed.

Accordingly, the Court GRANTS the motion to dismiss plaintiffs’ Section 1983
claim as against the municipal defendants based on official policy, practice, or custom,
with leave to amend.

i. Failure to Train or Supervise

"A city can be liable under § 1983 for inadequate training of its police officers “only
where the failure to train amounts to a deliberate indifference to the rights of persons with
whom the police come into contact.” City of Canton, Ohio v. Harris, 489 U.S. 378, 388
(1989). Thus, “only where a failure to train reflects a ‘deliberate’ or ‘conscious’ choice by
a municipality—a ‘policy’ as defined by [the Supreme Court's] prior cases—can a city be
liable for such a failure under § 1983.” Id. at 389. The Supreme Court also requires a

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 16
Case 5:20-cv-02225-CAS-JC Document18 Filed 12/07/20 Page9of16 Page ID #:166

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘QO’
Case No. 5:20-cv-02225-CAS-JCx Date December 7, 2020
Title ICON DESERT LOGISTICS, ET AL. V. CITY OF BLYTHE POLICE
DEPT., ET AL

 

plaintiff to show that “the deficiency in training actually caused the police officers’
[violation].” Id. at 391.

Plaintiffs’ claims for failure to train or supervise suffer from the same deficiency as
their claims based on official policy and practice. Here, plaintiffs have alleged no facts
demonstrating that the municipal defendants have failed to adequately train or supervise
their officers or that any such failure rises to the level of “deliberate indifference.” Instead,
the second amended complaint relies on conclusory allegations that the municipal
defendants have a practice of “inadequately supervising, training, controlling, assigning,
and disciplining Blythe and Riverside Police Officers” who were prone to abuse their
authority and that the municipal defendants “maintain[ed] grossly inadequate procedures
for reporting, supervising” and otherwise overseeing intentional misconduct by the officer
defendants. SAC § 67. As explained above, in order to withstand a Rule 12(b)(6) motion
to dismiss, the complaint must do more than “simply recite the elements of a cause of
action, but must contain sufficient allegations of underlying facts to give fair notice and to
enable the opposing party to defend itself effectively.” Starr, 652 F.3d at 1216. The
argument advanced by plaintiffs in their opposition that well trained or supervised officers
would not have conducted the raid alleged here does not resolve these pleading
deficiencies. See Opp’n at 7-8.

Since plaintiffs have only recited the elements of a cause of action based on failure
to train and have not provided any allegations of underlying facts, the Court GRANTS the
motion to dismiss plaintiffs’ Section 1983 claims against the municipal defendants based
on failure to train or failure to supervise, with leave to amend.

ii. Ratification

Plaintiffs further allege that the municipal defendants “ratif[ied] the intentional
misconduct of [the officer defendants],” and “fai[led] to discipline [the] Blythe and
Riverside Police Officers’ and Deputy Sheriffs’ misconduct.” SAC § 86. However,
plaintiffs have made no factual allegations regarding when, how, or in what manner the
municipal defendants ratified or approved of the officers’ conduct, beyond pointing to the
lack of discipline directed towards the officers related to this single incident. See id. Even
accepting as true the allegation that the municipal defendants failed to discipline any officer
involved in the raid, the second amended complaint does not sufficiently allege a

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 9 of 16
Case 5:20-cv-02225-CAS-JC Document18 Filed 12/07/20 Page 10o0f16 Page ID #:167

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘QO’
Case No. 5:20-cv-02225-CAS-JCx Date December 7, 2020
Title ICON DESERT LOGISTICS, ET AL. V. CITY OF BLYTHE POLICE
DEPT., ET AL

 

ratification theory because “mere failure to overrule a subordinate's actions, without more,
is insufficient to support a § 1983 claim.” Lytle v. Carl, 382 F.3d 978, 987 (9th Cir.2004);
see also Kong Meng Xiong v. City of Merced, 2015 WL 4598861, at *29 (E.D. Cal. Jul.
29, 2015) (“For there to be ratification, there must be 'something more' than a single failure
to discipline or the fact that a policymaker concluded that the defendant officer's actions
were in keeping with the applicable policies and procedures.”’) (citing Lytle, 382 F.3d at
987); Dasovich v. Contra Costa Cty. Sheriff Dep't, No. 14-CV-00258-MEJ, 2014 WL
4652118, at *6 (N.D. Cal. Sept. 17, 2014) (granting motion to dismiss Monell claims where
plaintiff did not plead facts demonstrating that the “policymaker [had] knowledge of the
constitutional violation and actually approve[d] of it,” rather than merely a failure to
discipline); Santiago v. Fenton, 891 F.2d 373, 382 (1st Cir.1989) (“As we have indicated
before, we cannot hold the failure of a police department to discipline in a specific instance
is an adequate basis for municipal liability under Monell.”’).

 

Accordingly, the Court GRANTS the motion to dismiss plaintiffs’ Section 1983
claims against the municipal defendants based on ratification, with leave to amend.

b. Bane Civil Rights Act Claim

California Civil Code section 52.1, also known as the Tom Bane Civil Rights Act
(the “Bane Act”), prohibits “a person or persons, whether or not acting under color of law,
[from] interfer|ing] by threats, intimidation, or coercion, or [from] attempt[ing] to interfere
by threats, intimidation, or coercion, with the exercise or enjoyment by any individual or
individuals of rights secured by the Constitution or laws of the United States, or of the
rights secured by the Constitution or laws of this state....” Cal. Civ. Code § 52.1(b). Two
elements are required to state a Bane Act claim: “(1) intentional interference or attempted
interference with a state or federal constitutional or legal right; and (2) the interference or
attempted interference was by threats, intimidation or coercion.” McFarland v. City of
Clovis, 163 F. Supp. 3d 798, 806 (E.D. Cal. 2016) (citing Allen v. City of Sacramento, 234
Cal. App. 4th 41, 67 (2015)). “Government entities have respondeat superior liability for
their employees' Bane Act violations.” Gant v. Cty. of Los Angeles, 765 F. Supp. 2d 1238,
1249 (C.D. Cal. 2011), aff'd in part, rev'd in part, 772 F.3d 608 (9th Cir. 2014), and aff'd,
594 F. App'x 335 (9th Cir. 2014).

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 10 of 16
Case 5:20-cv-02225-CAS-JC Document18 Filed 12/07/20 Page 11of16 Page ID #:168

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘QO’
Case No. 5:20-cv-02225-CAS-JCx Date December 7, 2020
Title ICON DESERT LOGISTICS, ET AL. V. CITY OF BLYTHE POLICE
DEPT., ET AL

 

The municipal defendants move to dismiss plaintiffs’ Bane Act claims arguing that
plaintiffs have not alleged any “threats, intimidation, or coercion [...] against any
individual” because the individual plaintiffs “were not present at the time of the alleged
search and seizure.” Mot. at 7. Further, the municipal defendants contend that the second
amended complaint “does not sufficiently allege any threats, intimidation, or coercion as
against any individual defendant from the County or City that would support any claim
under a theory of respondeat superior.” Reply at 6. Plaintiffs contend that they have
sufficiently pled a Bane Act claim because the second amended complaint “alleges a
number of facts that establish [d]efendants engaged in threatening, intimidating and
coercive conduct” and that defendants acted with “reckless disregard for the Plaintiffs’
constitutional rights.” Opp’n at 10-11.

Plaintiffs’ second amended complaint alleges that officers employed by the City of
Blythe Police Department and the County of Riverside Sheriff's department who were
present at the raid employed “threats [and] government intimidation” to violate plaintiffs’
constitutional rights by entering and searching the property “without permission, consent,
or justification.” SAC §§ 29, 31. Plaintiffs most specific allegations concern the officers’
interactions with Icon employee Austin Ritchotte (“Richotte”). See Id. §§ 30, 34. Plaintiffs
allege that Richotte was present at the property at the time of the raid and that, after falsely
claiming to have a validly-executed search warrant that they refused to display for Richotte,
the officers “subject[ed] [Richotte] to duress and undue influence” to gain entry to the
property. Id. §§ 30,33. In addition, the officers allegedly ordered Richotte to destroy the
cannabis plants at the property and threatened to arrest him if he did not comply. Id. § 34.
Those allegations sufficiently establish that the officers employed threats, intimidation, or
coercion within the meaning of the Bane Act. See e.g. Cooley v. City of Los Angeles, No.
2:18-cv-09053-CAS-PLA, 2019 WL 3766554, at *6 (C.D. Cal. Aug. 5, 2019) (denying
motion to dismiss Bane Act claims against the City of Los Angeles where unhoused
plaintiffs alleged that “they themselves were told by LAPD officers to leave the area
[during a sidewalk “area cleaning” or be arrested”).

However, Richotte—the only individual who is alleged to have been threatened—is
not a party to this action and the second amended complaint does not contain allegations
that the individual plaintiffs were present and subject to threats or intimidation during the
raid. A Bane Act claim may only be brought in private litigation by an “individual ... in

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 11 of 16
Case 5:20-cv-02225-CAS-JC Document18 Filed 12/07/20 Page 12o0f16 Page ID #:169

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘QO’
Case No. 5:20-cv-02225-CAS-JCx Date December 7, 2020
Title ICON DESERT LOGISTICS, ET AL. V. CITY OF BLYTHE POLICE
DEPT., ET AL

 

his or her own name and on his or her own behalf.” Cal. Civ. Code § 52.1(c). As such, a
claim brought pursuant to the Bane Act is not cognizable unless it is brought by the
individual person whose rights have allegedly been violated due to the threats or
intimidation. See Bay Area Rapid Transit Dist. v. Superior Court, 38 Cal. App. 4th 141,
144, 44 Cal. Rptr. 2d 887, 889 (1995) (holding in wrongful death action that Bane Act
protection “is limited to plaintiffs who themselves have been the subject of violence or
threats” and does not extend to “derivative liability for persons not present and not
witnessing the actionable conduct”): see_also City of Los Angeles v. Animal Defense
League (2006) 135 Cal.App.4th 606, 623, disapproved of on other grounds in City of
Montebello _v. Vasquez (2016) 1 Cal.S5th 409, 416 (“In ordinary usage[,] the word
‘individual’ denotes a natural person not a group, association|,] or other artificial entity.”)
Although Richotte is an Icon employee, Icon is a corporate entity that cannot respond to
threats or intimidation in its own right and cannot assert a Bane Act claim on Richotte’s
behalf. Likewise, the individual plaintiffs both have not alleged that they were personally
threatened and cannot allege derivative liability under the Bane Act for threats allegedly
directed only at Richotte.* Thus, none of the plaintiffs have sufficiently alleged a Bane
Act claim.

 

2 At the hearing, plaintiffs contended that the individual plaintiffs have standing to bring
Bane Act claims because, although not present during the raid, they were themselves
intimidated upon learning that the officers had raided their collective and threatened their
colleague. Plaintiffs argued that the Court’s reliance on Bay Area Rapid Transit Dist. v.
Superior Court is misplaced because unlike in that case, which concerns circumstances in
which parents of a decedent could not establish standing to bring a Bane Act claim for
“interference with their constitutional right to parent” because they were “not present and
[did] not witness[] the actionable conduct,” plaintiffs here are the parties whose Fourth
Amendment rights were allegedly violated. 38 Cal. App. 4th at 144. As such, the
essential question raised by plaintiffs at oral argument is whether an individual must be
present when the threats giving rise to Bane Act liability are made, or whether, as
plaintiffs contend, a party who later becomes aware of threats made to his associates also
has standing pursuant to the Bane Act. The Court has conducted a thorough review of
the case law, and can find no support for the proposition that a party who learns only

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 12 of 16
Case 5:20-cv-02225-CAS-JC Document18 Filed 12/07/20 Page130f16 Page ID #:170

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘QO’
Case No. 5:20-cv-02225-CAS-JCx Date December 7, 2020
Title ICON DESERT LOGISTICS, ET AL. V. CITY OF BLYTHE POLICE
DEPT., ET AL

 

Accordingly, the Court GRANTS the municipal defendants’ motion to dismiss
plaintiffs’ Bane Act claim, with leave to amend.

c. Injunctive Relief

Plaintiffs’ fifth claim is styled as a free-standing request for “Equitable, Injunctive,
and Declaratory relief.” SAC {| 77-79. With respect to injunctive relief, plaintiffs request
an order enjoining defendants from “continuing to engage in the practices described in this
Complaint and from any practices, which deviate from any orders of this Court.” Id. § 79.
The municipal defendants move to dismiss plaintiffs’ request for injunctive relief,
contending primarily that plaintiffs have not sufficiently alleged that they have standing to
pursue injunctive relief because the complaint does not contain facts showing that there is
an ongoing threat of “immediate or irreparable injury” absent an injunction. Mot. at 9-10.
Plaintiff responds that its allegations demonstrate “a substantial likelihood that Plaintiffs’
collective, Icon, will be subject to an unlawful search in the near future,” such that
injunctive relief is appropriate. Opp’n at 12.

“Standing is a threshold matter central to our subject matter jurisdiction.” Bates v.
United Parcel Service, Inc., 511 F.3d 974, 985 (9th Cir. 2007). To have standing to bring
a claim for relief, the plaintiff must show that his injury “is likely to be redressed by the
relief she seeks.” Walsh v. Nevada Dep't of Human Res., 471 F.3d 1033, 1036-37 (9th Cir.
2006). “Past exposure to harmful or illegal conduct does not necessarily confer standing to

 

 

after-the-fact that his associates have been threatened possesses standing to pursue a Bane
Act claim, nor have plaintiffs cited any such authority.

> Plaintiffs further seek judicial notice of a group of news articles, which they contend
demonstrate “Riverside County’s distain for marijuana dispensaries.” Id. at 12; See
generally RJN. To the extent that a court may take judicial notice of news articles, it may
do so only to “indicate what was in the public realm at the time, not whether the contents
of those articles were in fact true.” Gerritsen v. Warner Bros. Entm't Inc., 112 F. Supp. 3d
1011, 1029 (C.D. Cal. 2015) (quoting Von Saher v. Norton Simon Museum of Art at
Pasadena, 592 F.3d 954, 960 (9th Cir.2010)). Here, plaintiffs seek judicial notice of the
news articles for the truth of their contents, and not merely for the fact of their publication.
Accordingly, the Court DENIES the request for judicial notice, and the articles cited by
that request are not considered here.

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 13 of 16
Case 5:20-cv-02225-CAS-JC Document18 Filed 12/07/20 Page14o0f16 Page ID#:171

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘QO’
Case No. 5:20-cv-02225-CAS-JCx Date December 7, 2020
Title ICON DESERT LOGISTICS, ET AL. V. CITY OF BLYTHE POLICE
DEPT., ET AL

 

seek injunctive relief if the plaintiff does not continue to suffer adverse effects.” Mayfield
v. United States, 599 F.3d 964, 970 (9th Cir. 2010) (citing Lujan v. Defs. of Wildlife, 504
U.S. 555, 560 (1992)). A plaintiff is only entitled to injunctive relief if she can demonstrate
a “real or immediate threat” that she will be subject to the alleged illegal conduct again.
City of Los Angeles v. Lyons, 461 U.S. 95, 96 (1983). Additionally, injunctive relief is
not a freestanding claim for relief, but rather a remedy that must be based an underlying
claim. See Richman v. First Franklin Mortg. Co., No. CV1106628DMGVBKX, 2011 WL
13129759, at *5 (C.D. Cal. Dec. 13, 2011) (dismissing claim for injunctive relief
“[b]ecause [p]laintiff has failed to state a claim on any of his proposed causes of action.”).

 

 

Here, the Court concludes that plaintiffs have sufficiently pled standing to seek
injunctive relief. Specifically, the second amended complaint alleges that plaintiffs applied
for a variance permitting them to continue operating because they “anticipate[d]” that there
would be “future unlawful searches and seizures [and] other conduct perpetrated by
[djefendants” in the absence of additional legal intervention, SAC § 37, but that the
requested “variance was summarily denied.” Id. § 38. That allegation is sufficient to
establish, for purposes of a motion to dismiss, that plaintiffs face a concrete and immediate
threat that a further unlawful raid may occur if they continue to cultivate cannabis on their
property. Moreover, plaintiffs request for injunctive relief is adequately based on an
underlying claim against the municipal defendants because those entities have not moved
to dismiss plaintiffs fourth claim against them for trespass.

Accordingly, the Court DENIES the motion to dismiss plaintiffs’ requested
injunctive relief.

d. Declaratory Relief

The municipal defendants likewise contend that plaintiffs’ request for declaratory
relief must be dismissed for absence of a “case or controversy” because plaintiffs have not
pled “any facts showing the existence of an actual controversy relating to the legal rights
and duties of the respective parties.” Mot. at 9-10. Plaintiffs request a declaratory judgment
quashing the municipal defendants’ order to demolish the property and “of the rights of the
plaintiffs [and] precautions that [d]efendants must take to prevent any future violation of
[p]laintiffs’ constitutional rights and the rights of the public as a whole.” SAC § 79.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 14 of 16
Case 5:20-cv-02225-CAS-JC Document18 Filed 12/07/20 Page 15o0f16 Page ID #172

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘QO’
Case No. 5:20-cv-02225-CAS-JCx Date December 7, 2020
Title ICON DESERT LOGISTICS, ET AL. V. CITY OF BLYTHE POLICE
DEPT., ET AL

 

Like injunctive relief, declaratory relief is a remedy, not a freestanding cause of
action. Richman, 2011 WL 13129759, at *4. Declaratory relief may be granted where
there is an “actual case or controversy,” meaning that there is “a substantial controversy,
between parties having adverse legal interests, of sufficient immediacy and reality to
warrant the issuance of a declaratory judgment.” Id. (quoting Principal Life Ins. Co. v.
Robinson, 394 F.3d 665, 671 (9th Cir. 2005)). Here, as with the request for injunctive
relief, the Court concludes that plaintiffs have alleged a sufficient ongoing controversy
between the parties to survive a motion to dismiss their claim for declaratory relief.
Plaintiffs allege that the demolition order remains in effect and was imposed without just
cause and in the absence of due process, and that the denial of plaintiffs variance request
occurred after a hearing at which plaintiffs were “improperly precluded from advancing
any argument or presenting any evidence.” SAC {ff 36, 38. And, as noted supra, plaintiffs
have alleged that future trespass on their property by defendants is likely should they
continue using the property to cultivate cannabis. Id. 37, 68-76.

 

Accordingly, the Court DENIES the motion to dismiss plaintiffs’ requested
declaratory relief.

V. CONCLUSION
In accordance with the foregoing, the Court orders as follows:

1. The Court DENIES the municipal defendants’ motion to dismiss Lawson’s
constitutional claims for lack of standing.

2. The Court GRANTS the motion to dismiss plaintiffs’ Section 1983 claim as
against the municipal defendants based on official policy, practice, or custom,
with leave to amend.

3. The Court GRANTS the motion to dismiss plaintiffs’ Section 1983 claims
against the municipal defendants based on failure to train or failure to
supervise, with leave to amend.

///
///

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 15 of 16
Case 5:20-cv-02225-CAS-JC Document18 Filed 12/07/20 Page 16o0f16 Page ID #173

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘QO’
Case No. 5:20-cv-02225-CAS-JCx Date December 7, 2020
Title ICON DESERT LOGISTICS, ET AL. V. CITY OF BLYTHE POLICE
DEPT., ET AL

 

4. The Court GRANTS the motion to dismiss plaintiffs’ Section 1983 claims
against the municipal defendants based on ratification, with leave to amend.

5. The Court GRANTS the municipal defendants’ motion to dismiss plaintiffs’
Bane Act claim, with leave to amend.

6. The Court DENIES the motion to dismiss plaintiffs’ requested injunctive
relief.

7. The Court DENIES the motion to dismiss plaintiffs’ requested declaratory
relief.

Plaintiffs shall have sixty (60) days to file an amended complaint.
IT IS SO ORDERED.

00 : 09
Initials of Preparer CMJ

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 16 of 16
